UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6560


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHELLY WAYNE MARTIN, a/k/a Wayne,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:04-cr-00029-JFM-3; 1:16-cv-00109-JFM)


Submitted:   September 13, 2016          Decided:   September 15, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shelly Wayne Martin, Appellant Pro Se. Michael Clayton Hanlon,
Robert Reeves Harding, Assistant United States Attorneys,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shelly Wayne Martin seeks to appeal the district court’s

orders     denying        Martin’s        self-styled           “Motion     Under     the

Declaratory Judgment Act of 28 U.S.C. § 2201,” construing this

motion as a 28 U.S.C. § 2255 (2012) motion and dismissing it for

lack of jurisdiction because it was a successive § 2255 motion

for which Martin had not received prefiling authorization, and

denying Martin’s Fed. R. Civ. P. 59(e) motion to alter or amend

judgment.        The     orders    are    not      appealable      unless    a     circuit

justice    or    judge    issues    a    certificate       of    appealability.        28

U.S.C. § 2253(c)(1)(B) (2012).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El       v.   Cockrell,     537    U.S.     322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.



                                              2
      We have independently reviewed the record and conclude that

Martin has not made the requisite showing.             Accordingly, we deny

a   certificate   of   appealability      and   dismiss     the   appeal.      We

dispense   with     oral   argument    because       the    facts   and     legal

contentions   are   adequately   presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                     DISMISSED




                                      3